PER CURIAM.
Plaintiff appeals from a judgment of the Tax Court establishing tax assessments for the years 1990 and 1991 of its property located at 210 Industrial Parkway in Northvale.
Plaintiff argues that the Tax Court erred in refusing to reduce the assessments to reflect a 3% “environmental reserve.” This reserve would be used for the expense of monitoring any possible environmental contamination of the property.
In Jablin v. Borough of Northvale, 13 N. J.Tax 103, 109 (App. Div.1991), we upheld the Tax Court’s refusal to recognize such a reserve in the absence of “proof that the property is polluted” and that “ECRA compliance [is] a realistic concern.” Plaintiff failed to present any evidence indicating that the subject property was polluted or that there was any need for environmental monitoring. Therefore, the Tax Court correctly concluded that plaintiff was not entitled to an environmental reserve reduction in calculating the assessed valuation of its property.
Plaintiff also argues that the Tax Court erred by (1) not precluding the appraisal report of defendant’s expert or at least *172disallowing the income approach testimony contained therein; (2) considering parts of the record from a prior tax year; (3) allegedly restricting his counsel’s access to his appraiser during cross-examination of defendant’s expert; (4) failing to make adequate findings of fact with regard to the comparable sales approach; (5) not excluding comparable leases which failed to identify the landlord and tenant; and (6) not disregarding defendant’s comparable lease number two as a “stand-alone” transaction. These arguments are clearly without merit and do not require discussion. R. 2:ll-3(e)(l)(E).
Affirmed.